Citation Nr: 0625114	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  02-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $24,732.09, plus interest.


REPRESENTATION


Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to October 
1976.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 decision of the Committee on Waiver 
and Compromises of the Department of Veterans Affairs (VA) 
Roanoke Regional Office (RO).  

In October 2003, the Board denied entitlement to waiver of 
recovery of loan guaranty indebtedness in the amount of 
$24,732.09, plus interest.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2005,  the Court issued an Order vacating and 
remanded the case to the Board for further proceedings 
consistent with the Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 1991, the appellant purchased a property and 
assumed the seller's outstanding VA guaranteed loan on the 
subject property.  There was a default on that VA guaranteed 
loan and the subject property was sold by foreclosure in 
January 1998 for less than the indebtedness.  In April 2001, 
the RO denied the claim of waiver of recovery of the loan 
guaranty indebtedness in the amount of $24,732.09, plus 
interest.  By decision dated in October 2003, the Board 
denied the appellant's claim waiver of recovery of loan 
guaranty indebtedness.  The appellant appealed that decision 
to the Court.

By Order dated in October 2005, the Court vacated and 
remanded the Board's October 2003 decision.  The Court 
indicated that on appeal, the appellant argued that the VA 
failed to comply with its statutory duty to provide 
information, including the availability of counseling, and to 
the extent feasible, counseling regarding the alternatives to 
foreclosure, as well as VA's and the appellant's respective 
liabilities in the event of foreclosure.  See 38 U.S.C.A. 
Section 3732(a)(4)(A).  It was noted that while the appellant 
had asserted a general failure by VA to assist him prior to 
the foreclosure, this argument was not explicitly raised to, 
or addressed by the Board in its decision.  The Court 
indicated that it may hear legal arguments raised for the 
first time with regard to a claim, but is not compelled to do 
so in every instance, citing Maggitt v. West, 202 F. 3rd 
1370, 1377 (Fed. Cir. 2000).  The Court concluded that the 
parties and the Court would benefit by allowing the Secretary 
to consider, in the first instance, the appellant's arguments 
and to make any underlying factual determinations, including 
the prejudicial effect of any notice and counseling 
deficiency, if any.

The Court also indicated that the record before it on appeal, 
as designated by the parties, did not contain the facts and 
circumstances that led to the foreclosure sale, including 
whether the Secretary's attempt to provide assistance were 
frustrated by any lack of cooperation by the appellant, or 
whether the appellant had received any independent 
counseling, through attorney representation during the 
bankruptcy proceeding, such that he would have been advised 
of the alternatives available to him to avoid foreclosure.  

The Board notes that the veteran's loan guaranty file, which 
contains the documents pertaining to the claim at issue is 
not currently associated with the claims file and must be 
obtained for review by the RO.  The RO should then review the 
entire record and readjudicate the appellant's claim.  The RO 
should specifically address the arguments of the appellant 
set forth above, as ordered by the Court.  The RO should also 
obtain an updated financial status report from the appellant.

Accordingly, the case is REMANDED for the following action:

1.	An up-to-date financial status report 
should be obtained from the veteran.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
appellant's claim.  The RO should address 
the appellant's arguments that the VA 
failed to comply with its statutory duty 
to provide information, including the 
availability of counseling, and to the 
extent feasible, counseling regarding the 
alternatives to foreclosure, as well as 
VA's and the appellant's respective 
liabilities in the event of foreclosure, 
and well as all other pertinent facts and 
arguments.  If any determination remains 
adverse to the appellant, he should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

